DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coolbaugh et al. (US pub 20030197215).
	With respect to claim 1, Coolbaugh et al. teach a method for forming a semiconductor structure, the method comprising (see figs. 1-3 and associated text): 
forming a first capacitor structure, comprising: 
depositing a first capacitor electrode 110; 
depositing a first dielectric layer 115 on the first capacitor electrode; and
depositing a second capacitor electrode 120 on the first dielectric layer; 
forming a second capacitor structure, comprising: 
depositing a second dielectric layer 125 on the second capacitor electrode; and

depositing an intermetallic dielectric layer 165 over the first and second capacitor structures; 
forming a first contact 175 in the intermetallic dielectric layer and extending the first contact into the first capacitor electrode; 
forming a second contact 170 formed in the intermetallic dielectric layer and extending the second contact into the second capacitor electrode; 
forming a third contact 175 in the intermetallic dielectric layer and extending the third contact into the third capacitor electrode; and 
electrically coupling the first and third contacts to each other.  
With respect to claim 2, Coolbaugh et al. teach the first capacitor electrode comprises depositing a tantalum nitride layer and depositing an aluminum copper alloy layer on the tantalum nitride layer. See para 0020.
With respect to claim 3, Coolbaugh et al. teach depositing the first and second dielectric layers comprises depositing a high-k dielectric material. See para 0054 and 0057.
With respect to claim 4, Coolbaugh et al. teach depositing the intermetallic dielectric layer comprises depositing a low-k dielectric material. See 0061.
  
Claim(s) 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coolbaugh et al. (US pub 20030197215).
With respect to claim 7, Coolbaugh et al. teach a method for forming a semiconductor structure, the method comprising (see figs. 1-3 and associated text): 
forming a first capacitor electrode 110, comprising sequentially depositing first 110, second 115, and third layers 120 on a substrate; 
depositing a first dielectric layer 115 on the first capacitor electrode; 
depositing a second capacitor electrode 120 the first dielectric layer, wherein a surface area of the second capacitor electrode is less than a surface area of the first capacitor electrode; 
depositing a second dielectric layer 125 on the second capacitor electrode;
depositing a third capacitor electrode 130 over the second dielectric layer, wherein a surface area of the third capacitor electrode is less than the surface area of the second capacitor electrode; and 
forming one or more interconnect structures 175, wherein the one or more interconnect structures electrically connect the first and third capacitor electrodes.  
      With respect to claim 8, Coolbaugh et al. teach depositing the second layer (second electrode) comprises depositing an aluminum copper alloy material. See para 0020.
	With respect to claim 9, Coolbaugh et al. teach depositing the first and third layers (first and third electrodes) comprise depositing tantalum nitride. See para 0020.
	With respect to claim 10, Coolbaugh et al. teach depositing an interlayer dielectric layer 160 on the first, second, and third capacitor electrodes; etching the interlayer dielectric layer to expose portions of the first and third capacitor 
	With respect to claim 11, Coolbaugh et al. teach etching the exposed portions of the first and third capacitor electrodes.  
	With respect to claim 12, Coolbaugh et al. teach depositing an intermetallic dielectric layer 165 on the interlayer dielectric layer.  
	With respect to claim 13, Coolbaugh et al. teach the intermetallic dielectric layer comprises a low-k dielectric material. See para 0061.
  	With respect to claim 14, Coolbaugh et al. teach depositing the first dielectric layer or the second dielectric layer comprises depositing a high-k dielectric material. See para 0054 and 0057.
     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coolbaugh et al. (US pub 20030197215).
 With respect to claim 15, Coolbaugh et al. teach a depositing the second capacitor electrode comprises: depositing a conductive layer; and etching the conductive layer such that an angle between a sidewall of the conductive layer and 
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the angle between a sidewall of the conductive layer and a bottom surface of the conductive layer through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.
*************************************************************
Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US pub 20050142851).
	With respect to claim 16, Coolbaugh et al. teach a method for forming a semiconductor structure, the method comprising (see figs. 1-2 and associated): 
forming first 22, second 31, and third 33 capacitor electrodes, wherein a surface area of the second capacitor electrode is less than a surface area of the first capacitor electrode and a surface area of the third capacitor electrode is less than the surface area of the second capacitor electrode;   
forming first 27 and second 32 dielectric layers, wherein the first dielectric layer is between the first and second capacitor electrodes and the second dielectric layer is between the second and third capacitor electrodes; 
forming a first metal contact 38 (right) electrically coupled to the first capacitor electrode; 

forming a third metal contact 38 (middle) electrically coupled to the third capacitor electrode and the first metal contact.  

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US pub 20050142851) as applied to claim 16 above, and further in view of Coolbaugh et al. (US pub 20030197215).
With respect to claim 17, Kim fails to teach the the first capacitor electrode comprises depositing a tantalum nitride layer and an aluminum copper alloy layer.  
Coolbaugh et al. teach an integrated capacitor in which capacitor electrode comprises depositing a tantalum nitride layer and an aluminum copper alloy layer. See para 0020.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Coolbaugh et al. into the process of Kim to achieve the formation of an integrated capacitor. See para 0020 of Coolbaugh et al.
With respect to claim 18, Coolbaugh et al. fail to teach the first and second capacitor dielectric layers are made of high-k dielectric material.
	However, the use of high-k dielectric material as capacitor dielectric material is well-known in the art.
 Allowable Subject Matter
Claims 5-6 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814